Title: Abigail Adams to John Quincy Adams, 30 December 1799
From: Adams, Abigail
To: Adams, John Quincy


				
					my dear son
					Philadelphia December 30 1799
				
				Your Last Letter was dated in july No 45, near Six Months since. the secretary of state has one, in sep’br Since that period: a very long one to me, not a word have I heard from You I learnt from your Brother Thomas that you had been sick of an intermitting fever, that Letter was also in sep’br. I have myself been very deficient in writing to you; My mind revolts at looking back to the period of my last date. I hoped Your Brother would Supply all My deficiencies, but upon inquiry of him; he too confesses that he has been tardy; but of one thing You may be assured my dear son; that not a day passes in which You are not many times the Subject of my Thoughts; you will See by the date of this, that I am again in Philadelphia. I arrived here in Nov’br as soon as the fever was sufficiently subdued to make it safe to return; My Health which had been so greatly impared, has been gradually restored, and I have been as

well as I usually was in former Winters. Your Father spent Six Months at Quincy in as much tranquility as the public buisness of his Station would permit; that annually increases as our connextions extend, and our Country increases. with the rural occupations which his Farm affords, he recruits his spirits and his strength for the six Months Severe duty which falls to him during the session of Congress.— altho it is a Month Since Congress met, very little buisness has been transacted; The afflicting, and unexpected stroke of Providence which has taken Washington from us—has Made a whole Nation mourners. the Respect paid to the Manes of this Great and Good Man has been sincere, affectionate and Respectfull, all Party ceased and every description of persons have united in expressions of Regreet for his Death; and in acknowledgment of his worth.
				e’en Envys self is Dumb. I inclose to you one Paper which contains the Resolutions of Congress, the orders of the President to the Army and Navy, the address of the Senate & House with the Presidents Replies— I shall be collecting Papers for You, which I will send to You by way of Hamburgh, I mean that this Letter shall go by the Packet. You will not expect any thing confidential. the speech of the President at the opening of Congress has been highly spoken of, and is said to have given universal satisfaction; there are however some, who do not approve the sending the Envoys to France. I think it a happy circumstance that the President was independent, and determined enough to send them when he did, at a period when the French were daily loosing ground; and when their Arms were unsuccessfull in almost every quarter. some persons here indulged themselves in the Idea; that before this Period, the stateholder would be reinstated in Holland, and Louis the Eighteenth upon the Throne of France: to these wild vagaries of some who have thought themselves statesmen; and who wisht the Envoys to be delay’d for this Event, the P. replied, You might as well make me believe that the sun Moon and stars would fall from their spheres as that concequences of this nature will speedily take place. a Writer in the Boston paper, who I know not, in remarking upon the speech Says, [“]It unfolds the reflections of a Mind superiour to the Sordid occurrences of Life, and which seems indeed to “come occasionally into our system to counsel and decide” unmoved by the fluctuations of opinions, on the one hand, unallured by flattering appearences, and on the other undismayed by difficulties he holds “on the

Majestic tenor of his way“ his Country’s good, his constant aim, the object of all his Labours—” You will see in the Replie of the House, a full and decided approbation of the late Embassy the result is, and Must remain for the present in the dark—
				I presume you have learnt before this time, that the annals of this state can boast a McKean for its Govenour, and that virgina has rivald it, by a Munro for theirs
				Is not the Post of honor, a private station?
				No Man says McKean [“]may hope for employment or office from me, who is not a friend to republicanism. I will not put a dagger into the hands of an assassin.” accordingly he has made a sweep of 22 at one stroke, assureing them that their commissions will not be renewed. his rashness and imprudence has made Enemies of many of his former Friends—
				Every Day is producing Such astonishing Events, Such Scenes of carnage havock and devastation of the Humane species, upon the Theatre of the World, that we stand agast at the desolation, and think our “blindness to the future kindly given”
				May the thunders which rool around us, and the lightnings which flash, Still continue to pass over this part of the Globe, without kindling it into a Blaze: and whilst with a pittying Eye we behold at a distance, the horror which it spreads May we with gratefull hearts asscribe praise unto that Being who maketh us to differ from other Nations—who still permitteth us to enjoy in Peace the fruits of our Labour.—
				Your sister and her little girl have been with me ever since I came here. the col is with his Regiments in the Jersies. Thomas lives with us this winter, and is a great comfort to us as you will readily believe— he has taken an office in this city, and I hope will get into buisness here.— o that I could Say to you what I wish, of those who bear a similar relation shall I receive Good, and shall I not receive evil?
				William shaw is private Secretary; here, he is now gone to Mount Vernon, the bearer of Letters and the Resolutions of Congress which You will see in the papers. I have written to Mrs Johnson by him. I heard from the Family a few days since. they were all well. My Love to my dear Louissa whom I wish daily to know; I hope her Health as she grows older will become more firm
				Remember me to mr Welch his Friends were all well last week—
				Inclosed is a Letter for Tilly by the way, did You ever hear of a

runaway match of a Count Tilly with the youngest Daughter, of Mr Bingham— Tilly Made a good speculation, for mr Bingham gave him ten thousand dollors to relinquish all right and tittle to her paid down; ten thousand dollors Bills upon England; and 500 Guineys for Life to quit the Country, which the count complied with; the young Lady goes by the Name of Madam de Tilly.—
				Thomas is writing to you: from him You will learn with more accuracy the state of public affairs
				I am my dear son / Your ever / affectionate / &c &c—
				Your Brother Says I had better omit sending papers by the packet on account of the postage. Tillys Letter Must go also to Hamburgh
			